Opinion issued February 26, 2004  













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00749-CR
____________

ROBERT HERNANDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 9
Harris County, Texas
Trial Court Cause No. 1158316



 
MEMORANDUM  OPINION
           On February 11, 2004, appellant Robert Hernandez filed a motion to dismiss
the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).